UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7993


CRAIG BURRIS,

                Plaintiff - Appellant,

          v.

CLERK, BALTIMORE COUNTY CIRCUIT COURT,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-03006-RDB)


Submitted:   May 18, 2016                     Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig Burris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Craig Burris appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2012) complaint.               We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                  Burris v. Clerk,

Balt.    Cty.   Cir.   Ct.,   No.   1:15-cv-03006-RDB      (D.    Md.    Dec.   7,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented    in     the    materials

before   this   court   and   argument     would   not   aid   the     decisional

process.



                                                                         AFFIRMED




                                       2